DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 & 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupuis (United States Pre-Grant Publication 2015/0348374).

Claims 1, 20:  Dupuis teaches a system with one or more processors (314), memory (316), and control logic (i.e., a program), implemented using the one or more processors and memory. The system is configured to perform operations to control a user interface (318) of an electronic gaming device (310).  The operations include spinning at least some of a set of active reels (420) on a display screen (400) of the electronic gaming device (310).  Each of the active reels has an associated reel strip (i.e., symbols) that is movable through a reel area (420) on the display screen (400) of the electronic gaming 
Regarding the newly-added limitations: Dupuis teaches the invention substantially as claimed but fails to teach that the shifting changes shift direction at least one time before the stopping during a single instance of a game.  This is a matter of aesthetic design choice.  Dupuis says that the replacement may be made in any way that is entertaining to the player.  (¶ 0047) Furthermore, Applicant has provided no reason that this change in direction is carried out.  Additionally, this limitation was present in claim 7 of the initial claims and Applicant failed to argue that the change in direction was anything other than an aesthetic design choice. It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dupuis as a matter of design choice such that the shifting changes shift direction at least one time before the stopping; and/or reaches each end of the set of active reels on the display screen at least one time in order to entertain the player.  
Claim 2:  Dupuis taches one or more side reels include one or more first side reels on a first side of the one or more main reels but does not explicitly teach one or more second side reels on a second side of the one or more main reels, the second side being opposite the first side. However, Dupuis explicitly teaches that the reels may be replaced in any suitable direction.  (¶ 0047) Dupuis further discloses that the replacement can be made 
Claim 3:  Dupuis teaches that the one or more main reels are retained from a base process, and wherein the one or more side reels are selected, for a mode of the base process for the game instance, from a set of candidate reels, the set of candidate reels including: one or more reels of wild symbols; one or more reels of special symbols; one or more reels of multiplier symbols; and/or one or more reels that include a mixture of wild symbols, special symbols, and/or multiplier symbols. (¶ 0044 teaches wild symbols on the replacement reel.)
Claim 4:  The spinning is initiated in response to actuation of a button (50) of the electronic gaming device; and stops for successive reels visible in the reel area. Fig 4A shows stopped reels. See also 640.)
Claim 5:  The spinning includes, for each of the at least some of the set of the active reels: moving the reel strip of the reel through the reel area on the display screen while the reel is at least partially visible on the display screen. That is how reels are spun on gaming machines.
Claim 6:  The shifting happens during the spinning; the shifting happens before the spinning starts; and/or the shifting happens after the spinning stops.  These are the only three choices. Since shifting happens, it must happen under one of these conditions.  Fig 6 teaches shifting after the spinning stops.  
Claim 7:  Dupuis teaches the invention substantially as claimed but fails to teach that the shifting reaches each end of the set of active reels on the display screen at least one time.  This is a matter of aesthetic design choice.  Dupuis says that the replacement may be made in any way that is entertaining to the player.  (¶ 0047) It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dupuis as a matter of design choice such that the shifting reaches each end of the set of active reels on the display screen at least one time in order to entertain the player.  
Claims 8, 11:  The shifting as described in claim 1 would obviously include in each of multiple iterations: determine a shift amount and a shift direction for the iteration; and shifting the active reels in the shift direction, to the extent of the shift amount for the iteration, whereby at least some of the active reels are shifted into the reel area and at least some of the active reels are shifted out of the reel area; and after the multiple iterations, stopping the shifting at the subset of active reels. (¶ 0047)
Claim 9:  Dupuis teaches during the shifting, rendering one or more animations that indicate direction of the shifting, wherein the one or more animations include: a background animation behind the active reels. (Fig 4G) 
Claim 10:  The display screen is a main display screen, and wherein the outputting the indication of the outcome includes rendering a graphic that indicates the outcome on the 
Claim 12:  Dupuis teaches starting the mode in response to a start condition (520), wherein the start condition is a random event whose occurrence is indicated by generating a random number with a random number generator and evaluating the random number against entries in a weighted table, at least one of the entries in the weighted table indicating the start condition. (¶ 0042 teaches triggering the shifting based on combinations of symbols received in the game.  ¶ 0042 teaches that the symbols are selected using a random number generator. ¶ 0037-0038 teaches the use of pay tables -- entries in a weighted table.)
Claim 13:  Dupuis teaches selecting the one or more side reels from pre-defined groups of side reels. (¶ 0039 teaches that the side reels are stored in memory and are, thus, predefined.)
Claim 14:  Selecting the set of active reels includes: generating a random number with a random number generator. (¶ 0042) ; and using a weighted table to determine the one or more side reels based at least in part on the random number, the weighted table including multiple entries, each of the multiple entries indicating an option for a pre-defined group of side reels. (¶ 0017 teaches selecting the replacement reels based on probability.)
Claim 17:  Selecting the set of active reels and the selecting the subset of active reels are performed concurrently using a single weighted table.  ¶ 0047 teaches selecting the reels used in the game using probability from a pay table – i.e., a single weighted table.
Claim 18:  For each of one or more iterations of the shifting, determining a shift amount and shift direction, wherein for the iteration the shifting includes shifting the active reels 
Claim 19:  The system is a server (41) and an electronic gaming device (100) including a cabinet (inherent); a display screen (53); one or more input buttons (50); a credit input device (47-49); and a network interface (42) configured to facilitate communication between the electronic gaming server (41) and the electronic gaming device (100).
Claim 21:  The one or more side reels may include one or more first side reels on a first side of the one or more main reels; and one or more second side reels on a second side of the one or more main reels, the second side being opposite the first side.  Dupois states that while the figures only show side reels on one side, the reels may be replaced in any manner. (¶ 0047)  This means there may be side reels on either (or both) sides.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupois as applied to claim 11 above, and further in view of Hornik (United States Pre-Grant Publication 2016/0217646).
Claim 16:  Dupois teaches that the operations also include, for each reel of the subset of active reels: generating random number with the random number generator; and using another weighted table to determine a symbol stop position for that reel based at least in part on the other random number, the other weighted table including multiple entries that indicate symbol stop positions. (¶ 0037 & 0042) Selecting the subset of active reels includes: generating a random number with a random number generator; and using a weighted table to determine the subset of active reels based at least in part on the random number, the weighted table including multiple entries, each of the multiple entries indicating an option for the subset of active reels. (¶ 0047 teaches selecting the number of 
	In the art, it is known that when something is selected by a random generation that means that it is selected from a weighted table containing a list of the elements to be selected based on the random number.  This is a computer programming matter.  
It would have been obvious to one of ordinary skill at the art at the time of the invention or of initial filing to have modified Dupois in view of Hornik such that selecting the subset of active reels includes generating a separate random number with a random number generator; and using a weighted table to determine the subset of active reels based at least in part on the random number, the weighted table including multiple entries, each of the multiple entries indicating an option for the subset of active reels in order to increase the flexibility in choosing reels.
Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive.
The arguments are directed to the amended claims and are answered in the rejection above.  
NOTE TO APPLICANT
Applicant teaches an embodiment in which the direction of the shifting of the reels is determined at least in part by user input in ¶ 0126 of Applicant’s published application.  Examiner believes that this additional step would overcome the rejection over Dupois.  While merely shifting the reels back and forth across the screen before finally coming to a stop appears to be well within the scope of what one of ordinary skill could get from the Dupois disclosure, adding a user input step does not.  Of course, such an amendment would require further search and consideration.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447.  The examiner can normally be reached on M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/            Primary Examiner, Art Unit 3799